t c memo united_states tax_court william mark scott petitioner v commissioner of internal revenue respondent docket no 7809-17w filed date william mark scott pro_se philip edward blondin and kevin g gillin for respondent memorandum opinion jacobs judge this case is before the court on respondent’s motion for summary_judgment filed date pursuant to rule petitioner filed his response in opposition to motion for summary_judgment on date for the 1unless otherwise noted all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 as amended reasons discussed infra we conclude that there is no dispute as to a material fact and thus this case is ripe for summary adjudication background petitioner is the former director of the internal_revenue_service irs office of tax exempt bonds tax exempt bonds he worked for more than years at the irs and the irs office_of_chief_counsel he has more than years’ experience in the area of tax-exempt municipal_bonds on date the irs whistleblower office whistleblower office received a form_211 application_for award for original information with an attached narrative and exhibits from petitioner the form_211 alleges that certain tax-exempt_bonds issued by a u s city for purposes of furthering the construction of a hazardous waste disposal facility did not qualify for tax-exempt treatment in that the facility financed by the bonds did not meet the qualified_hazardous_waste_facilities requirement of sec_142 or the solid_waste disposal facilities requirement of sec_142 consequently petitioner asserts that the bonds should be reclassified as taxable private_activity_bonds and the interest sec_142 governs exempt facility bonds sec_142 provides for purposes of this part the term ‘exempt facility bond’ means any bond issued as part of an issue percent or more of the net_proceeds of which are to be used to provide solid_waste disposal facilities sec_142 applies this rule to qualified_hazardous_waste_facilities received with respect to the bonds is not excludible under sec_1033 and no deduction is allowable on the financing of the bonds which accrues during the period beginning on the date the facility is not used for tax-exempt purposes and ending on the date such facility is so used under sec_150 petitioner’s claims were assigned two claim numbers the question as to the tax-exempt status of the bonds was assigned claim no and the question as to the interest_expense deductibility was assigned claim no on date petitioner’s form_211 was forwarded for review to a subject matter expert in the irs tax_exempt_and_government_entities_division on date the form_211 was further forwarded to a tax- exempt bond subject matter expert for additional review and recommendation sec_103 provides that e xcept as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides that subsec a does not apply to private_activity_bonds which are not qualified bonds within the meaning of sec_141 arbitrage_bonds defined in sec_148 and bonds which are not in_registered_form as governed by sec_149 the irs is empowered to collect proceeds from taxpayers including the beneficial_owner of the above-mentioned bonds should it be determined that the bond issuances do not qualify as tax exempt sec_150 denies a deduction for interest_expense paid in the case of any facility with respect to which financing is provided from the proceeds of any private_activity_bond which when issued purported to be a tax-exempt facility bond described in sec_142 with certain exceptions if such facility is not used for a purpose for which a tax-exempt_bond could be issued subsequently the form_211 was forwarded to the field for examination with respect to the tax-exempt_bond issue identified by petitioner on date the whistleblower office received a form confidential evaluation report on claim for reward dated date with respect to the tax-exempt status of the bonds claim no the form stated that the irs opened an examination of the bond issuances and that the examination focused on whether the facility financed by the tax-exempt_bonds qualified as a solid_waste facility under sec_142 continuing the form stated during the course of the examination it was initially determined that a potential issue existed as to whether the facility met the requirements of sec_142 of the code an initial adverse proposal was issued to the issuer and subsequently rebutted with several cites ie legal citations that backed their position accordingly it was decided by management to close the case as a no change the tax-exempt status of the bonds was preserved no change letters were issued to the issuer on and the examination was closed following an initial review of the date form the whistleblower office analyst assigned to the case joel calandreli requested 5petitioner objects to the admission of the above-quoted portion of the form on the grounds of hearsay we admit it as a record kept in the course of a regularly conducted activity of an organization see fed r evid additional information from the tax exempt bonds’ agents with respect to claim no regarding the deductibility of interest_expense pursuant to sec_150 on or before date the whistleblower office received a second form stating the claim was associated with claim and was dependent on the outcome of the examination of that claim the examination of claim resulted in a no change to the status of the bond issues in question which negates the violation in claim therefore no examination of name of the bond issuer is warranted on date analyst calandreli reviewed the two forms and prepared an award recommendation memorandum with respect to claim no stating that petitioner was not entitled to an award because the bonds in question could retain their tax-exempt status analyst calandreli also began preparing an award recommendation memorandum with respect to claim no however he determined that certain requested information from the irs office_of_chief_counsel was missing 6petitioner also objects to the admission of this quoted portion of the form we admit it as a record kept in the course of a regularly conducted activity of an organization see federal rule_of evidence on or about date analyst calandreli received the information he had requested he then reconfirmed via the irs integrated data retrieval system database that the examination with respect to claim no resulted in no changes or adjustments to any party’s tax_liability and he completed the award recommendation memorandum the memorandum stated that while petitioner’s information was used as a part of an examination the examination ultimately was closed without change following receipt of advice from the irs office_of_chief_counsel that the facility financed by the bonds qualified as a solid_waste_disposal_facility on or about date the whistleblower office issued a preliminary denial letter with respect to claim nos and petitioner did not submit any comments and on date the whistleblower office issued petitioner a final denial for claim nos and the final denial states the claim has been recommended for denial because the information you provided was reviewed as part of an examination but the examination resulted in no change the claim has been recommended for denial because the irs took no action based on the information you provided common reasons for declining to act on information include statute_of_limitations issues limited resources or a conclusion that there are no material issues discussion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy but we may grant summary_judgment only if there is no genuine dispute as to any material fact rule a and b 85_tc_527 the moving party bears the burden of showing that there is no genuine dispute of material fact and the court views all factual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine dispute for trial a whistleblower award under sec_7623 generally depends on two prerequisites the commissioner’s commencing an administrative or judicial action and the collection of proceeds 139_tc_299 aff’d 550_fedappx_10 d c cir 136_tc_597 we have held that we may not order the commissioner to commence an administrative or judicial action see cohen v commissioner t c pincite cooper v commissioner t c pincite in his motion for summary_judgment and supported by the declaration of analyst calandreli respondent detailed all of the actions taken by the whistleblower office and the tax exempt bonds agents respondent stated that the irs examined the bond issuances reported by petitioner but took no action and collected no proceeds petitioner contends that respondent in fact commenced an administrative action and collected_proceeds related to the bond issuances in the declaration attached to his response in opposition to respondent’s motion for summary_judgment petitioner states that he obtained specific information and records regarding two separate attempts by teb tax exempt bonds to disguise the collection of proceeds on examinations initiated through submissions of form sec_211 the information and records collected relate specifically to whistleblower office claim no and claim no petitioner asserts that the irs issued no-change letters to the governmental issuer of the bonds but the tax exempt bonds division subsequently took administrative actions so as to collect millions in tax dollars from the beneficial owners of the bonds petitioner further asserts that in connection with these two claim numbers i have been informed that teb had failed to report these administrative actions and collections on the forms sent to the irs whistleblower office continuing he states i have been informed that the irs whistleblower office had been working on denial letters based upon teb’s erroneous forms prior to receiving the results of my independent research petitioner further states i have been told that the treatment of whistleblowers by teb has been subject_to active consideration of a possible review by the treasury_inspector_general_for_tax_administration in his response in opposition to respondent’s motion for summary_judgment petitioner posits b ased on recent history teb would not have reported administrative actions against the beneficial owners of the bonds on the forms relied upon by the irs whistleblower office to prepare the denial letters in this instance petitioner asserts that the administrative file does not preclude the possibility of administrative actions against the beneficial owners of the bonds or other possible collections consequently petitioner argues given that respondent failed to complete the administrative file and petitioner is legally unable to force either the governmental issuer or the conduit borrower to execute an affidavit or declaration or to produce records prior to the date set for trial respondent’s request for summary_judgment is premature w l gore assoc v commissioner tcmemo_1995_96 rule e respondent’s motion for summary_judgment should be denied as reasonable doubts as to material facts exist that are not included within the administrative file including whether teb took actions to collect directly from the beneficial owners of the bonds or other actual taxpayers petitioner’s statements are not compelling first we note that petitioner has no personal knowledge of the irs actions upon which he reports he states that he has been informed of the irs’ alleged malfeasance in other situations and presents what he has been told as true in this situation rule d provides that s upporting and opposing affidavits or declarations shall be made on personal knowledge shall set forth such facts as would be admissible in evidence and shall show affirmatively that the affiant or declarant is competent to testify to the matters stated therein our rule is modeled in large part after rule of the federal rules of civil procedure 61_tc_861 consequently ‘sheer hearsay’ ‘counts for nothing’ on summary_judgment 505_f3d_1306 d c cir quoting 199_f3d_1365 d c cir this is not the end of our analysis even though petitioner’s evidence would not be admissible at trial summary_judgment evidence need not be in a form that would be admissible at trial so long as it is capable of being converted into admissible evidence gleklen f 3d pincite but beyond the hearsay issue petitioner’s statements also suffer from relevancy problems even if petitioner can establish that there was malfeasance in the other cases ie claim no and claim no petitioner has presented no evidence admissible or otherwise that such occurrences in fact occurred in his case petitioner’s argument is missing a vital step petitioner asserts malfeasance in another case then a gap of uncertainty then his conclusion that malfeasance exists in this case petitioner appeals to rule e citing the difficulty in acquiring factual information in this case rule e provides the rule for instances when affidavits or declarations are unavailable if it appears from the affidavits or declarations of a party opposing the motion that such party cannot for reasons stated present by affidavit or declaration facts essential to justify such party’s opposition then the court may deny the motion or may order a continuance to permit affidavits or declarations to be obtained or other steps to be taken or may make such other order as is just if it appears from the affidavits or declarations of a party opposing the motion that such party’s only legally available method of contravening the facts set forth in the supporting affidavits or declarations of the moving party is through cross-examination of such affiants or declarants or the testimony of third parties from whom affidavits or declarations cannot be secured then such a showing may be deemed sufficient to establish that the facts set forth in such supporting affidavits or declarations are genuinely disputed in his response to respondent’s motion for summary_judgment petitioner asserts that the administrative file is incomplete but that he has no means to acquire further documents and he is unable to force the governmental issuer or the conduit borrower of the bonds to execute an affidavit or declaration or produce records in 137_tc_183 we stated rule e is modeled in large part after former rule f of the federal rules of civil procedure redesignated rule d in with nonsubstantive changes in 866_f2d_1386 fed cir applying former rule f the court held that the plaintiff could not avoid summary_judgment by requesting discovery the court characterized the plaintiff’s opposition as saying in effect we have no factual basis for opposing summary_judgment but if you stay proceedings we might find something id pincite the court observed if all one had to do to obtain a grant of a rule f motion were to allege possession by movant of ‘certain information’ and ‘other evidence’ every summary_judgment decision would have to be delayed while the non-movant goes fishing in the movant’s files id to conclude we hold that there is no genuine issue as to any material fact and we may render a decision as a matter of law as previously discussed the irs opened an examination of the bond issuances but ultimately concluded that they were valid and issued a no-change letter respondent via sworn affidavit states that no proceeds were collected and petitioner presented no evidence that any such proceeds were collected in this matter consequently we will grant respondent’s motion for summary_judgment filed date in the light of the foregoing an appropriate order and decision will be entered
